--------------------------------------------------------------------------------


WEB APPLICATIONS CONSULTING AGREEMENT     THIS AGREEMENT is made effective this
4th day of February 2016.       BETWEEN:   Enertopia Corporation., a body
corporate duly incorporated under the laws of the State of Nevada, and having an
Office at 950-1130 W Pender St, Vancouver BC, V6E 4A4; (hereinafter together or
separately called the "Company")                                                
                                                                               
                                                                               
     OF THE FIRST PART AND:   Olivier Vincent, having an office at 750 - 999
Canada Place   Vancouver BC, V6C 3E1     (hereinafter called the
"Consultant,")                                                                  
                                                                               
                                                         OF THE SECOND PART
WHEREAS:

A.           Consultant agrees to serve as Web Application Strategist, of
Enertopia Corporation. and to provide services as described below, effective
February 4th, 2016.

B.           The Company is desirous of retaining the consulting services of
Consultant to provide review of web applications and strategic planning for 12
months. The Consultant has agreed to serve the Company as an independent
contractor upon the terms and conditions hereinafter set forth.

FOR VALUABLE CONSIDERATION it is hereby agreed as follows:

1.     The Consultant shall serves as Android and iOS Strategist of the Company
and provide the services agreed to herein to the CEO and CFO of the Company;

  a)

General Services. The Consultant shall serve the Company (and/or such subsidiary
or subsidiaries of the Company as the Company may from time to time require) in
such consulting capacity or capacities as may from time to time be determined by
resolution of the Board of Directors or senior management of the Company and
shall perform such duties and exercise such powers as may from time be
determined by resolution of the Board of Directors, as an independent
contractor. The Consultant will work as needed with lawyers, partners,
shareholders and other stakeholders as required by the Company.

        b)

Consultant shall help, review, evaluate, and propose, and close approved Android
and iOS apps and projects. Help create clear and attainable marketing objectives
reporting to the Company’s CEO, CFO, and Board of Directors.


--------------------------------------------------------------------------------

2.     By virtue of this Agreement, the Company is expecting, and Consultant is
accepting, the responsibility of working an irregular schedule and quantity of
time on behalf of the Company. It is estimated that the Consultant will average
10 horus per month. During the time that this Agreement remains in effect, the
Consultant shall not act in any capacity whatsoever, directly or indirectly for
or for the betterment of any other non-joint-ventured company, partnership, or
project that competes within North America within the health and wellness
sector.

The basic remuneration of the Consultant for its services hereunder shall be one
hundred thousand shares (100,000) in Enertopia Stock. The Company may pay the
Consultant a bonus from time to time, at its sole discretion.

3.     The Company also grants 100,000 stock options in the Company with the
stock options vesting on the date of grant.

  1.

The Consultant shall be responsible for the payment of its income and other
taxes and other remittances including but not limited to any form of insurance
as shall be required by any governmental entity (including but not limited
health insurance and federal and state income taxes) with respect to
compensation paid by the Company to the Consultant, and nothing in this
Agreement implies or creates a relationship of employment.

        2.

The terms "subsidiary" and "subsidiaries" as used herein mean any corporation or
company of which more than 50% of the outstanding shares carrying voting rights
at all times (provided that the ownership of such shares confers the right at
all times to elect at least a majority of the Board of Directors of such
corporation or company) are for the time being owned by or held for the Company
and/or any other corporation or company in like relation to the Company and
include any corporation or company in like relation to a subsidiary.

        3.

The Consultant shall not, either during the continuance of its contract
hereunder or at any time thereafter, disclose the private affairs of the Company
and/or its subsidiary or subsidiaries, or any secrets of the Company and/or its
subsidiary or subsidiaries, to any person other than the Directors of the
Company and/or its subsidiary or subsidiaries or for the Company's purposes and
shall not (either during the continuance of its contract hereunder or at any
time thereafter) use for its own purposes or for any purpose other than those of
the Company any information it may acquire in relation to the business and
affairs of the Company and/or its subsidiary or subsidiaries, unless required by
law. Proprietary Information as that term is used herein shall consist of all
knowledge, data and information which the Consultant may acquire from the
documents and information disclosed to it by the Company, its employees,
attorneys, consultants, independent contractors, clients or representatives
whether orally, in written or electronic form or on electronic media including,
by way of example and not by limitation, any products, customer lists, supplier
lists, marketing techniques, technical processes, formulae, inventions or
discoveries (whether patentable or not), innovations, suggestions, ideas,
reports, data, patents, trade secrets and copyrights, made or developed by the
Company and related data and information related to the conduct of the business
of the Company. Proprietary Information shall also include discussions with
officers, directors, employees, independent contractors, attorneys, consultants,
clients, finance sources, customers or representatives and the fact that such
discussions are taking place. Proprietary Information shall not be directly or
indirectly disclosed to any other person without the prior written approval of
the Company. Proprietary Information shall not include matters of general public
knowledge, information legally received or obtained by the Consultant from a
third party or parties without a duty of confidentiality, and information
independently known or developed by the Consultant without the assistance of the
Company.


--------------------------------------------------------------------------------

  4.

The Consultant shall well and faithfully serve the Company or any subsidiary as
aforesaid during the continuance of its contract hereunder and use its best
efforts to promote the interests of the Company. The Consultant reserves the
right to refuse any request from the Company which may, in his reasonable
opinion, violate either Federal or State Laws in either the United States or
Canada.

            5.

This Agreement may be terminated forthwith by the Company or Consultant without
prior notice if at any time:

            a)

The Company or Consultant shall commit any material breach of any of the
provisions herein contained; or

            b)

The Company or Consultant shall be guilty of any misconduct or neglect in the
discharge of its duties hereunder; or

            c)

The Company or Consultant shall become bankrupt or make any arrangements or
composition with its creditors; or

            d)

The Principals of the Company or Consultant shall become of unsound mind or be
declared incompetent to handle his own personal affairs; or

            (e)

The Company or Consultant shall be convicted of any criminal offence other than
an offence which, in the reasonable opinion of the Board of Directors of the
Company, does not affect their position as a Consultant or a director of the
Company.

            (f)

This Agreement may also be terminated by either party upon thirty (30) days
written notice to the other. Should the Company terminate this agreement for a
reason not enumerated in items 9(a), 9(b), 9(c), 9(d), or 9(e), Consultant will
be entitled to all remuneration, as it relates to transactions which were in
process but had not yet closed at the date of the Consultants termination, to
which she would have otherwise been entitled for a period of 30 days after the
date of her termination.

            6.

In the event this Agreement is terminated by reason of default on the part of
the Consultant or the written notice of the Company, then at the request of the
Board of Directors of the Company, the Consultant shall cause Consultant to
forthwith resign any position or office which the Consultant then holds with the
Company or any subsidiary of the Company. The provisions of Paragraph 7 shall
survive the termination of this Agreement for a period of 1 year thereafter.


--------------------------------------------------------------------------------


  7.

The Company is aware that the Consultant may have and may continue to have
financial interests in other companies. The Company agrees that the Consultant
may continue to devote time to such outside interests, provided that such
interests do not conflict with or hinder Consultant’s ability to perform his
duties under this Agreement.

        8.

Any notice in writing or permitted to be given to the Consultant hereunder shall
be sufficiently given if delivered to the Consultant personally or mailed by
registered mail, postage prepaid, addressed to the Consultant as its last
residential address known to the Company. Provided any such notice is mailed via
guaranteed overnight delivery, as aforesaid shall be deemed to have been
received by the Consultant on the first business day following the date of
mailing. Any notice in writing required or permitted to be given to the Company
hereunder shall be given by registered mail, postage prepaid, addressed to the
Company at the address shown on page 1 hereof. Any such notice mailed as
aforesaid shall be deemed to have been received by the Company on the first
business day following the date of mailing provided such mailing is sent via
guaranteed overnight delivery. Any such address for the giving of notices
hereunder may be changed by notice in writing given hereunder.

        9.

The provisions of this Agreement shall inure to the benefit of and be binding
upon the Consultant and the successors and assigns of the Company. For this
purpose, the terms "successors" and "assigns" shall include any person, firm or
corporation or other entity which at any time, whether by merger, purchase or
otherwise, shall acquire all or substantially all of the assets or business of
the Company.

        10.

Every provision of this Agreement is intended to be severable. If any term or
provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of the
provisions of this Agreement.

        11.

This Agreement is being delivered and is intended to be managed from the
Province of British Columbia and shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of such
Province. Similarly no provision within this contract is deemed valid should it
conflict with the current or future laws of the United States of America or
current or future regulations set forth by the United States Securities and
Exchange Commission, the British Columbia Securities Commission, or the Ontario
Securities Commission. This Agreement may not be changed orally, but only by an
instrument in writing signed by the party against whom or which enforcement of
any waiver, change, modification or discharge is sought.

        12.

This Agreement and the obligations of the Company herein are subject to all
applicable laws and regulations in force at the local, State, Province, and
Federal levels in both Canada and the United States. In the event that there is
an employment dispute between the Company and Consultant, Consultant agrees to
allow it to be settled according to applicable Canadian law in an applicable
British Columbia jurisdiction.

        13.

Any and all potential or actual common share award or stock option award will be
in compliance with all applicable regulations in the USA and Canada.


--------------------------------------------------------------------------------


  14.

This contract will expire on February 4th, 2017 unless renewed or extended by
mutual written consent of both parties prior to that date.

IN WITNESS WHEREOF this Agreement has been executed as of the day, month and
year first above written.

SIGNED by:   DATED:             Robert McAllister,           President and CEO,
          Enertopia Corporation                 SIGNED by:         DATED:      
Olivier Vincent           Consultant    


--------------------------------------------------------------------------------